On Petition for Rehearing.
Appellant’s petition is directed to a reconsideration of the opinion of the court holding that no error was committed in denying the writ. While nothing substantial is presented that was not fully considered upon the original hearing, wc purposely refrained from acting on appellant’s petition until now, because the Sunal and Kulick cases, cited in our opinion, were pending in the Supreme Court.
In those cases, it too was claimed that the judgments and sentences under which the petitioners were confined were null and void because the convicting courts lacked jurisdiction by reason of the denial of petitioners’ constitutional rights of clue process consequent upon rejection of the evidence tendered. On June 23, 1947, both of these cases were decided in one opinion, (Sunal v. es were decided in one opinion, Sunal v. Large, 67 S.Ct. 1588, 1592, the Court holding that under the circumstances there appearing, habeas corpus could not be used as a substitute for a writ of error. In its opinion the Court said: “The courts which tried the defendants had jurisdiction over their persons and over the offense. They [the courts] committed an error of law in excluding the defense which was tendered. That error did not go to the jurisdiction of the trial court” and continuing, “Error in ruling on the question of law did not infect the trial with lack of procedural due process.”
We think that under the facts in our case, what was said in the Sunal and Kulick cases is especially applicable here, and the petition for rehearing must be denied. It is so ordered.